 396DECISIONS OF NATIONALGeneral Asbestos&Rubber Division,Raybestos-Manhattan,Inc.andTextileWorkers Union ofAmerica, AFL-CIO, CLC. Case I I-CA-3203November27, 1967DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn August 14, 1967, Trial Examiner HermanTocker issued his Decision in the above-entitledcase, finding that the Respondent had not engagedin the unfair labor practices alleged in the complaintand recommending that the complaint be dismissedin its entirety, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Coun-sel filed exceptions to the Trial Examiner's Deci-sion and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the complaint herein be, and it hereby is.dismissed in its entirety.I In the absence of exceptions thereto, we adoptpro formathe Trial Ex-aminer's finding that Respondent did not violate Section 8(a)(1) of the A -,tby encouraging employee Ackerman Gerald to refrain from seeking it eUnion's advice on matters pertaining to working conditionsTRIAL EXAMINER'S DECISION1.STATEMENT OF THE CASEHERMAN TOCKER,TrialExaminer:Thisproceeding,with all parties represented,came on to be heard beforeme at a hearing in Charleston,South Carolina, commenc-ingApril 18,1967, and concluding April 19.Followinga charge filed by Textile Workers Union of America,AFL-CIO, CLC, December19, 1966,duly served ontheRespondent,theGeneral Counsel,by complaintdated February21, 1967,duly served on that day, in-LABOR RELATIONS BOARDstituted this proceedingalleging(a) four violations of Sec-tion 8(a)(1) of the Labor Management Relations Act,1947, as amended, involving interference, discrimination,and threats concerning protectedunionactivities, (b) twoallegedviolationsof Section 8(a)(3), one being adischarge and the other a 2-day suspension from employ-ment; and finally (c) three alleged violations of Section8(a)(5) arising from two or three claimed unilateral wageincreases, one unilateral change in the wage structure,and "a fixed and adamant attitude against granting duescheckoff."The Respondent appeared by counsel and filed itsanswer March 2, 1967. It admitted all jurisdictional al-legations, denied that it had interfered with any protectedunion activities of its employees, denied that both thedischarge and the suspension from employment had beenbecause of union or concerted activity of the persons in-volved and asserted that they were for causes not pro-tected by the Act. It admitted that Textile WorkersUnion of America, AFL-CIO, CLC, had been selectedby its employees in the appropriate unit on June 15, 1966,for the purpose of collective bargaining, and that on June23 that Union had been certified as the exclusive bargain-ing representative for those employees. It asserted that atvarious times it had met with and negotiated with theUnion upon matters which by law it was required tonegotiate but denied that it had granted unilateral wage in-creases, had made unilateral changes in the wage struc-ture, and had maintained "a fixed and adamant attitude"against granting dues checkoff. It qualified its denial ofone of the allegations of interference with union activities(that concerned with whether a certain member of theUnion's negotiating committee had not been permitted toresume his regular duty when he returned to work follow-ing negotiatingsessionsbut had been required to sweepfloors instead) by alleging affirmatively that he wastreated no differently than any other employee. Its long-standing practice had been that when an employeereturned to duty following commencement of his shift andassignment of his particular work to another employee,the substitute employee was not taken off the job. Thelate employee was not permitted to take on his regular jobbut was assigned, instead, to other available work so thathe might have some @arnings during the remainder of theshift to which he had returned. It alleged further that thismatter had been discussed at the bargaining sessions and,at the request of the Union, it had modified theestablished practice and this member of the negotiatingcommittee "was thereafter returned directly to his regularduties upon his return from bargaining sessions." It alsoqualified its denials of the alleged unilateral change inwage structure and alleged adamant attitude againstgranting dues checkoff. It alleged that the change in wagestructure involved an operation known as the "BeamerOperation," admitted that shortly after "Union represen-tation commenced" but in accordance with a determina-tion made long prior thereto it unilaterally (but inadver-tently) had "changed the method of pay of approximately7 persons ... from piece rates to hourly rates, withoutchange in total pay" but promptly, after its attention hadbeencalled to this, it gave the Union complete informa-tion about it and the reasons and the circumstances lead-ing to it; that the matter was fully discussed and disposedof at bargaining sessions in a manner which "appeared tobe [to] the full satisfaction of the Union NegotiatingCommittee." It denied that its opposition to dues168 NLRB No. 54 RAYBESTOS-MANHATTAN, INC.397checkoff was in violation of its obligation to bargain ingood faith and claimed that, on the contrary, this positionwas hard bargaining, no different from its bargaining withrespect to other matters, but that the Union had "refusedto bargain in good faith, by maintaining [its own] fixedand adamant attitude that it would not sign a contract un-less and until such contract contained" a dues checkoffprovision and had sought to compel enforcement of thatfixed and adamant demand by calling a strike on Febru-ary 27, 1967. It also categorically denied all conclusionaryallegations that the law had been violated in any respect.II.ISSUESIn substance, the issues are:A.Had Respondent sought to discourage AkermanGerald, an employee member of the union negotiatingcommittee, from seeking the Union's advice on matterspertaining to working conditions? This involved an al-leged remonstrance by Marion Oliver, the plant manager,thatGerald had not gone through the Company'sestablished grievance procedure with respect to a certainwork incident but had gone to the Union instead for ad-viceB.Was Ancil Gathers, a member of the unionnegotiating committee, wrongfully prevented from resum-ing his regular work upon his late return to his shift fol-lowing bargaining sessions and wrongfully assigned tosweep floors or do other floor work in retaliation for orbecause of his union activity? Incident to this we havecollateral issues whether the Company had an establishedpractice not to permit late arrivals to engage in their workwhen already assigned to others and whether the entirematter eventually had been settled when the Respondentchanged the alleged established practice following com-plaint by the l nion and adjustment during the course ofnegotiationsC.Did Thomas Walker, an admitted supervisor, tellan employee, one Charles Rabon, that another employee,Wesley Griggs, "was asking for trouble by wearing thatunion badge"? (Apart from the threat for wearing ofunion badges this issue has a bearing upon another issue,tobementioned below, whether Griggs had beendischarged because of his union activities )D.Did the same supervisor, Walker, tell Rabon thatRespondent's general manager would close the plant be-fore ranting the union-dues checkoff?EWas Wesley Griggs discharged because of hisunion activity and for the purpose of discouraging mem-bership in the Union?F.Was Akerman Gerald laid off for 2 days because ofhis union activity or protected "concerted activity"?G Two employees were placed on an increasedhourly rate and another testified merely that he hadreceived a "raise " Were these unlawful changes in paybecause they had not been negotiated with the Union?H.Assuming, as is admitted, that the seven employeeson the beamer operation had had their method of paychanged from a piece rate to an hourly rate without priorconsultation with the Union, which by then had been cer-tified, had this unilateral change, technically a violation ofSection 8(a)(5) of the Act, been fully settled to thesatisfaction of the Union? Further, even if it was not sosettled, considering all the circumstances and upon thewhole record, had the change been made for legitimatebusiness reasons rendering inappropriate the entry of anorder herein'IFinally, was a genuine impasse reached on the issueof dues checkoff or had the Company utilized its refusalto agree to dues checkoff "as a cloak. to conceal a pur-poseful strategy to make bargaining futile or fail"?N L R.B v Herman Sausage Company, Inc,'75 F 2d' '9, 232 (C A5):N L.R B. v. Reed & Prince Manuflu-turing Company,205 F.2d 131 (C.A. 1).IIIPRELIMINARY OR BACKGROUNDRayhestos-Manhattan.Inc., is a corporation having itsprincipal plants in Passaic, Newjersey, and Stratford,C onnecticut.Ithas other plants in Manheim,Pennsyl-vania, Crawfordsville,Indiana, Neenah, Wisconsin: Ful-lerton,California,Columbus,Mississippi,eterboro,Ontario, Canada:and finally,the plant or division knownas the General Asbestos and Rubber Division in North(_harleston.South Carolina.Only this North Charlestonplant, (MARCO, is involved in this proceedingThe plants in Passaic,Manheim, Crawfordsville,Neenah, and Peterboro are organized and the employeesthere are represented by unions other than the Union involved here.The General Asbestos and Rubber Division,at NorthCharleston,the division with which we are here con-cerned,was organized by Textile Workers Union ofAmerica, AFL-CIO, CLC.This Union was selected forthe agreed and appropriate unit in an election conductedunder the supervision of the Regional Director of RegionI I for the NLRB and was duly certified as the exclusivebargaining representative for the employees in the unitGeneral Asbestos and Rubber Division(towhich Imay refer below,from time to time, as GARCO or asRespondent) is not a separate corporation.Its policy,however, is not controlled from the main headquarters ofRaybestos-Manhattan,IncPolicy is controlled anddetermined locally under the directorship of a eneralmanager who is also a vice president and a member of theboard of directors of the corporation.He is Alvin FHeinsohn,a resident of North Charleston.He has beenidentified withGARCO eversince 1922, following his.raduation from college. GARCO originally was knownas Charleston Metallic Manufacturing Company it wasorganized in 1895,atwhich time it made packings forphosphateminingmachinery It was not internallygenerated by Raybestos Manhattan,Inc , but, at sometime not disclosed by the record,was merged into oracquired by Raybestos. Raybestos acquired both thephysical assets and the managerial personnel in fact,another Heinsohn, Ernest Heinsohn,isworks manager(;ARCO also has it factory manager,Marion Oliver, acomptroller,George Ducker, and a personnel manager,,loseph.l Sullivan.Except for the allegations in the pending complaint, itisnot suggested that the Respondent bore any animusagainst the Union, against labor organizations in general,or against collective bargaining Also, except for those al-leations and despite a short strike against the Companyduring the course of the contract negotiations,Respond-ent's relations,both with the Union and its employees,appear to have been good.The 4 alleged violations ofSection 8(a)(I) teach isolated to a single employee), thealleged discharge of one employee,the alleged 2 daysuspension of another,the alleged unilateral pay in-creases for 2 or 3 employees,and the alleged unilateralchange of method of pay for 7 employees(apart from thecontroversy over the dues-checkoff clause),in the ag-gregrate involving only employees Fleming, Gerald,Gathers, Rabon. Griggs,and the 7 on the Beamer Opera- 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion (a total of 12), must be weighed against and in thecontext of a plant employing more than 60(1 persons andthe fact that all this is alleged to have happened whileotherwise concededly good-faith negotiations were beingconducted with the UnionOn July 27, 1966, 4 days after the Union was certified,thefirstnegotiatingmeetingwas held. Additionalmeetings were held August 17 and 31, September 12and 26, October 5, 8, 13, and 24, November 3, 10. and17,December 12, January 10, 1967, January 20,February 3 and 16, and March 9 and 15. (Thus, twomeetings were held following the issuance of the com-plaint.) The parties were unable to agree on a contract.Itwould appear that the failure to agree is attributableto the impasse reached on the Union's demand forchec!, off and the Company's refusal to give it. During thecourse of a discussion concerned with the question of ad-missibility of a batch of handbills, I made the remark,"Well, one of the issues is the allegation in the complaintthat the Respondent adopted an adamant attitude withrespect to checkoff I think this is probably the most im-portant issue of the three [8(a)(5) issues] " To this theGeneral Counsel responded, "Yes, Your Honor, that iscorrect " (The three alleged 8(a)(5) violations to which Ihad referred were the alleged wage increases given to twoor three' employees, the alleged change in a seven-manoperation from an incentive rate to an hourly rate, and thealleged "fixed and adamant attitude against granting duescheckoff" in the proposed contractImmediately following its certification, the Union en-tered upon a practice of keepin_ the employees informedof all developments No less than 20 bulletins, handbills,or fliers were distributed This continued until at least theend of March 1967 Many of these bulletins or handbillspurported to keep the employees informed as to theprogress of the contract negotiations between it and theRespondent. They set forth, as well, the Union's reasonsfor demands being made by it The Respondent also is-sued bulletins or reports. A total of 15 such communica-tions have been received as part of the record in this case,the first being dated August 4, 1966The record also contains copies of proposed contractsor other materials or information exchanged by theparties during the course of negotiationsIn the resolution of all issues with respect to whichcredibility or oral testimony became a factor, I haveweighed all the probabilities, considered the demeanorand conduct of the witnesses, their candor or lack of it,their objectivity, bias, or prejudice, their understanding ofthe matters concerning which they testified, whether theirtestimony has been contradicted or sufficiently im-peached, whether parts of testimony should be acceptedwhen other parts are rejected, consistency, plausibilityand probability, and the effect which leading questionsmight have had on the answers elicited therebyNow, upon the whole record and after considering thecontentions of the General Counsel made orally on therecord and also the brief submitted by the Respondentfollowing the conclusion of the hearing, the following aremy:porationmanufacturing asbestos,textile,and relatedrubber productsat its (GARCO)Division in North Char-leston, South Carolina.This division or plant is the onlyone involved in this proceeding.Respondent has admittedthat it is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Labor ManagementRelations Act,1947, as amended The National LaborRelations Board has jurisdiction of this proceeding and ofthe Respondent.B.The Labor Or,anizationInvolvedTextileWorkers Union of America,AFL- ( IO, CI_(,is a labor organization within the meaning of Section 2(5)of the Act.It filed the charge preceding the issuance ofthe complaint herein This charge was filed and dulyserved on December 19. 1966C.The Alleged Unlau Labor Practices1.The alleged encouragement of an employee member ofthe Union's negotiating committee to refrain fromseeking the Union's advice on matters pertainingto working conditionsAkermanGerald waselected a member of the Union'snegotiating committee on November16.1966.TheRespondent had no knowledge of this until on or afterNovember-13, 1966,on which day the Union's Interna-tional representative sent it .i letter informing it thatGerald had been added to the committee The incidentwith which we are concerned here occurred in connectionwith another event which underlies a separate allegationthat Gerald was suspendedfor 2 daysin violation of Sec-tion 8(,t)(I) and(3) of the ActThe background for both events, according to Gerald'stestimony,isthatanotheremployee,oneHarryChristopher, complained to him on November 18 that hehad been improperly scheduled to "go off work" on thefollowingMonday, November 21. Gerald took it uponhimself to treat this as a grievance-firstwith the immediate supervisor,one Whetstone, and following thatwith the production manager,WilliamL.StognerStogner disagreed with Gerald and insisted that,accord-ing to the information in his possession,Christopherproperly had been scheduled to be off on Monday.(Gerald supported his belief that Christopher had beenscheduled improperly because, according to his ownknowledge he, Gerald,was to be off on that day.)Gerald's continued testimony is that when he reportedfor work on the 21st his card was not on the rack and hewas told to report to Supervisor Bingham's office. Therehe was asked to sign an incident report prepared byBingham,now deceased The incident report was*This spinner [meaning,erald]was picked for thisjob because,Ifelt they all made good work.They arepayed[sic] premium pay for making good work, butthis spinner has failed to do this.Ihave some bad work he made onFriday,November 18, 1966 So, I am laying him off for mak-ing this kind of work,for twodays,November -'Iand 22nd.IV.FINDIN(,S OF FACTA TheBusinessof the Employerand JurisdictionGeneral Asbestos and Rubber Division.Raybestos-Manhattan,Inc (GARCO)is the Respondent in thiscaseRaybestos-Manhattan, Inc., is a New Jersey cor-G BinghamDepartment HeadDate1 1 /21 /66Curtner, accoramg to Gerald, after a statement by RAYBESTOS-MANHATTAN, INC.399Bingham about what the bad work had been,to whichGerald did not reply,and following Bingham's requestthat he sign the incident report, Gerald requested a breakfor time off. He utilized this time by consulting one of hisfellow committeemen, Tucker Christopher. They decidedthat he would not sign the report He then returned toBingham's office and informed him that he would notsignBingham replied that it did not make any differencein any event and directed him to return to work on Wed-nesday, the 23rdWe now come to the portion of Gerald's testimony onwhich reliance must be placed, if at all, for support of thecharge that "an employee member of the union negotiat-ing committee" had been encouraged not to seek advicefrom the Union on matters pertaining to working condi-tions.Gerald says that upon his return to work on the23rd he was directed to report to Plant Manager Oliver'sofficewhere the latter commented on the alleged badwork, which was disputed by Gerald. This was followedby a review by Oliver of the past procedure involving in-cident reports. He was reminded that the practice hadbeen for the person involved to come to Oliver to talkabout the matter and to use the Company's grievanceprocedure. Oliver then said "that I [Gerald] did not usecompany procedure, that I went to the union for advicewhen I should have come to him and ironed it out, and heasked me how come I didn't come to him ......Gerald testified that he did not reply to this and that hewas aware of the fact that when he had a grievance he wasfree to go to Oliver at any time to talk to him about it.Then, in response to another question, Gerald said thatOliver told him, ". . [T] hat the union wasn't in now Hetoldme it didn't make any difference if I was for oragainst the union, that if the union came in that he wouldchange, and if it didn't, he wasn't going to. He also toldme that if I was going to continue to work at(,ARCOthatIwas going to have to be responsible for my work. Hetoldme that the union wasn't in now and it wasn't mybusiness to attend to other employees' affairs " This lastsentence implied that there might have been other re-marksaboutGerald's interventiononbehalfofChristopher and Gerald later testified that there had beensuch remarks Oliver then told him that he didn't knowwhat position Gerald might hold with the Union to whichthe latter replied that this was his "affair and so was whataffected another employee "It is also Gerald's testimony that he didnotinformOliver that he was on the Union's negotiating committee.that no company official knew of his position with theUnion, and that as of the time of this meeting he had notattended any negotiating meetingsIn summary. the main elements which may be distilledfrom Gerald's testimony with respect to this particular8(a)(I) charge is that, following his intercession on behalfof another employee and his own refusal to sign an in-cident report criticizing his work and providing for hissuspension, he had consulted with another member of theL.nion's negotiating committee as to whether he ought tosign the report All this was followed by Oliver telling himthat the proper procedure if he, Gerald, had not beensatisfied with or contested the report was for him to com-plain to Oliver and not to consult with the Union and thatthe Company had an established grievance procedurewhich, until changed by a contract with the Union, wouldcontinue to be the established grievance procedure.Oliver also promised that if the procedure was changedby such an agreement then the Company would followthe new procedure. ( diving Gerald's testimony the mostfavorable interpretation, Oliver seems to have been criti-cal of the fact that instead of resorting to the Company'sestablished grievance procedure, Gerald had consultedwith a fellow member of the negotiating committeeOliver's version of this incident (without at this timegoing into the testimony involving the legality of Gerald'ssuspension from work) is that he had learned of Gerald'srefusal to sign the incident report and for that reasonrequested Gerald to report to him. He testified that hehad asked Gerald three times why, if he thought he hadbeen treated unjustly, Gerald had not come to see himand that Gerald never answered He then testified that hehad asked Gerald whether he was familiar with the Com-pany's grievance procedure, and when Gerald said hewas not, Oliver went over it telling himjust what it was.After some additional discussion concerning the incident report, according to Oliver, Gerald brought up thequestion of Christopher's rotation on the job with respectto time off. It was in response to this, again according toOliver, that he reminded Gerald that the Company had anestablished grievance procedure and did not have a con-tractwith the Union at the time. There were no jobstewards and, if Christopher had a complaint, it wasChristopher's obligation to pursue it on his own behalf, inwhich event Oliver would be happy to discuss it with him.When Gerald said he did not know what the grievanceprocedure was, Oliver continued, he outlined it and ex-pressly stated that until such time as a grievanceprocedure had been established and written into a contractwith the Union. he would follow the Company'spreviously established procedure.Whether this particular charge is grounded upon(derald's intercessionon behalf of Christopher orGerald's consultationwith a fellow member of thenegotiating committee as to whether he would or wouldnot sign the incident report, it is necessary to decide ifOliver's remarks, whatever they might have been, con-sidering the circumstances under which they were madeand the entire context, constituted an interference with,or a restraint of or a coercion of Gerald in connectionwith his exercise of his union activities as a member of theunion negotiating committee or his engaging in a "con-certed" activity on behalf of Christopher Gerald himselftestified that Oliver "told me it didn't make any differenceif I was for or against the union, that if the union came inthat he would change, and if it didn't, he wasn't going to "(While I accept this testimony in general I do not acceptthe words, "if the union came in." The Union already was"in." I believe, as Oliver testified, that the entire remarkincluded a reference to what the Company would do ifand when a new grievance procedure was required undera written contract.)To decide whether there was in fact a violation, I amconfronted with the necessity of reconstructing, in myown mind, what must have been the conversation as farback as November 1966, about which both witnessestestified in April 1967. Based not only on my observationof them but also upon the total or complete attitude of theCompany, it is my belief that at best Oliver merely en-tered into a discussion with Gerald as to what was theCompany's established grievance procedure and what itwas then as opposed to what it might be under a contractto be made between the Union and it. This might havebeen before or after Gerald had taken it upon himself toact as a "job steward" even though there had been no ar-rangement for such a functionary. During the course ofthat discussion he reminded Gerald, as Gerald himself 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmitshe previously had been told by Oliver, that ifGerald had any complaintor grievancehe was free tocome to talk to Oliver about it. I do not believe thatOliver soughttodissuadeGerald fromseeking theUnion's advice on matters pertainingto working condi-tions. The documentaryevidenceshows and Gerald affir-matively testified that the Company had no knowledge ofhis officialpositionwith the Union and thus would haveno motive to encourage him to refrainfromseeking theUnion's advice on matters pertainingto working condi-tions.Additionally,Imake one more commentabout thewording ofthe allegation in the complaint,"Encouragedan employeemember ofthe union negotiating committeeto refrain from seekingthe Union's advice on matters per-taining to working conditions." Certainly, if a member ofa negotiating committeehad aproblemconcerning work-ing conditionsand, forthe purpose of engaging in his du-ties as a member ofthat committee, he sought to obtainthe union's advice on matters pertainingto that problemand the employereither encouragedhim to refrain fromor soughtto preventhim from seeking the union's adviceon those matters, there wouldbe a clear violation.This isnot at all thecase here.Consequently subdivision (a) of part 7 ofthe complaintshould be dismissed.2.The alleged unlawful suspensionof Akerman Geraldfor 2 daysThis alleged violation is intermingled with,or grows outof, or is related to the alleged coercive interference withGerald's activity as a member of the Union's negotiatingcommittee,discussed and dismissed in the portion of thisDecision immediately preceding.I shall try not to repeat what I have related in thepreceding portion. I do regard it essential,however, tonote that the documentary evidence and Gerald'stestimony show that the Company's first knowledge thathe was a member of the Union's negotiating committeecame on or after November 23, 1966, at least 2 days afterthe alleged unlawful suspension from work. It is con-tended,however,that because of Gerald'sunion activi-ties the Respondent suspended him from employment for2 days. Except for the alleged discriminatory discharge ofGriggs, to be treated below, and the alleged discriminato-ry failure to return Gathers to his regular work followinghis return from negotiating sessions,no other discrimina-tion against any employee is claimed for this unit of morethan 600 employees.It has been stipulated on the record,"that over a periodof time, from time to time, various persons were laid offfor poor work in the spinning department."An unfortunate factor related to this particular allegedunfair labor practice is that,apart from Gerald himself,the person most intimately concerned with it was G.Bingham and he was deceased at the time of the hearing.We have only his signed statement made at the time of thesuspension concerning the facts upon which the suspen-sion was based.InWest Texas Utilities Company, Inc.,94 NLRB 1638, and inSam Wallick et at, d/b/a Wallickand Schwalm Corp.,95 NLRB 1262, the Board held thatitdoes consider as evidence statementsattributedtodeceased persons but with great care.This,however, isnot decisive of the problem. First, we are not here con-cerned witha statement attributedto a deceased person.Nor are we concerned with a statement made in connec-tion with or even in anticipation of a litigation.It appearsto have been made by the person now deceased in theregular course of business and was presentedto Geraldfor confirmation at the time that it became effective. Themost favorable testimony in support of the charge is thattherewas questionable work which Bingham believedmerited disciplinary action and Gerald believed did not.Not only were the Respondent and all its officersunaware of Gerald's appointment to the union negotiatingcommittee but there is no evidenceat all thatBingham,prior to the time that he wrote the incident report and de-cided to suspend Gerald for 2 days, became involved inany way with Gerald's union activity or even Gerald's in-tercession on behalf of Christopher.The intercession wasnot with Bingham but was first with Whetstone and thenwith Stogner. The closest that Bingham is brought to theentire controversy is that he had been named by Stogneras being the person who had made up the schedule forMonday, the 21st of November. Gerald's testimonyabout his conversation with Bingham in connection withthe incident report is merely, "Mr. Bingham handed it tome and I read it, and I asked himif he called that badworkand he said, `Yes, one bad bobbin could be badwork,'andIdisagreed with him,"Gerald'sothertestimony about the incident is that,"Oliver commentedon the bad work, and Itold him I didn't think itwasbadwork;I thought it wasrunable."(Emphasis supplied.)Thus, it appears that there was a genuine controversyabout work done by Gerald and a difference of opinion.Bingham thought it was bad and Gerald thought it was"runable."The only other live testimony about the incident is byOliver and Stogner. Oliver testified that there had been areport by both Stogner and Bingham about bad work andthat it was not the first such incident in which Gerald wasinvolved. He said that he told Gerald it was company pol-icy for the operator to assume responsibility for anymaterial that a man worked on and, if Gerald was notwilling to do this, his employment would have to bediscontinued.Oliver continued, saying that Geraldagreed that he would assume responsibility for the materi-al. Stogner testified that he had questioned Gerald about"the bad work in the doff and he did admit knowing it ...[but] didn't consider it bad enough to give us any problemwhereas we did . . . . It was definitely bad enough."I credit both Stogner and Oliver's versions of the event.After consideration of all the facts and circumstances,the Company's prior practice, and the written contents ofthe incident report prepared at the time of the happeningof the event, with which report Gerald had been con-fronted,Iam unable to conclude that Gerald wassuspended for the 2 days because of his union activities.Consequently, part 9 of the complaint should bedismissed.3.The alleged discriminatory action against AncilGathers, a member of the union negotiating committee,involving his assignment to sweeping floors or other floorwork following his return to work after union negotiatingsessionsI am satisfied from all the evidence that it had beenregular company practice, when an operator who had notappeared for work at the beginning of the shift came in be-fore the conclusion of the shift, not to assign that operatorto his regular work on a loom but to give him other work.The Respondent'smanager of industrial engineering was RAYBESTOS-MANHATTAN, INC.401called to testify from the company records but it wasstipulated instead that he "will show that the universalcustom of the company was that when a man came on inthe middle of a shift, he didn't go to his regular work butwent to some standby work that was available for him inthe carding." This seems to me to be a reasonable prac-tice,whether it be justified because the Company doesnot want to takea manoff work which he already hasstarted or whether it is a device whereby the Company isenabled to determine responsibility for bad work in a par-ticular shift by having only one person responsible for therun made on that shift.When Gathers returned in the middle of a shift aftercompletion of his duties as a member of the negotiatingcommittee, his assignment to other work, even thoughsuch other work involved floor sweeping, was not adeviation from the established practice and was not a dis-crimination or retaliation against him for his union activi-ties.Moreover, I am satisfied that this problem wasthrashed out completely at subsequent union negotiatingsessions, was settled amicably by the parties and, in con-sequence of the settlement, that the Company abandonedthe established practice and thereafter allowed not onlyGathers but also other late arrivals to take on their regu-lar work instead of being assigned to "standby work."Subdivision (b) of part 7 of the complaint should bedismissed.4.The alleged threat "that another employee was askingfor trouble by wearing a union badge"This portion of the complaint is a forerunner to that in-volving the alleged discriminatory discharge of oneWesley Griggs. As a matter of fact, if the remark at-tributed to Thomas Walker, an admitted supervisor, "itlooks like Wesley was asking for trouble by wearing thatunion badge" actually was made, it could be potentevidencesupporting the charge that Griggs wasdischarged because of his union activities. This, however,did not materialize in view of my conclusion, below, as towhat was the real reason for that discharge.The testimony in support of this allegation was givenby Charles Rabon, an employee who was assisted in hiswork by Griggs and who seems to have become the confi-dant of supervisors. Rabon testified that after Griggs hadbeen wearing a 4-inch union button for about a week,Walker in "early 1`'ovember" made the remark to him.This would fix the time as about 2 or 3 weeks beforeGriggs was discharged. Griggs (and others) did wear aunion button which was strikingly different and moredistinctive than some of those worn by other employeesin that it was 4 inches in diameter while others were con-siderably smaller.We are asked to believe that Walkermade this remark to Rabon even though Rabon himselfand a total of at least five of all eight persons in Walker'sdepartment also wore union buttons. No organizationcampaign was in progress. The Union had won the elec-tionmore than 4 months before. Contract negotiationswere in progress.Rabonwas not discharged ordisciplined but, in fact, within a short time thereafter waspromoted to a higher paying rate or grade.Walker, in his testimony, appeared to be quite candidand truthful. He admitted freely that he had made obser-vations to the effect that employees were wearing unionbuttons and that he had said, "Well there are a lot ofunion buttons around." He was unable to remember towhom he had made this remark. He admitted that he hadtalked to people in his department about the Union, andthat Rabon was one of these. Other than admitting that hehad commented on the number of union buttons beingworn, he denied that he ever talked "to any employee un-derneath[him] about their wearing union buttons." (Atquick glance this may appear to be inconsistent but I per-ceive a difference between making comments or observa-tions and "talking" to employees about the wearing ofbuttons.)Moreover, he freely admitted that he was una-ble to recall "every conversation" he had "with every em-ployee about the union." There was no effort to dodge orequivocate on this.Ido not credit Rabon's testimony that Walker made theremark as quoted. I do not believe that Walker wouldhave made such a remark to Rabon who himself waswearing a union button even though that button might nothave been as distinctive as was the much larger one wornby Griggs. I have observed that Walker freely admittedhaving made observations about the wearing of union but-tons. This is quite understandable and it is entirely possi-ble if not probable that many of these comments were in-duced by the employees themselves. My reason for thisis that in the early part of November 1966, at about thesame time that Walker's alleged remark is supposed tohave been made, the Union distributed a handbill inwhich it said:DIDTHECOMPANY TELL THEIRFOREMEN A VICIOUS LIE AT THE LASTFOREMEN MEETING?WE HAVE BEEN TOLD THAT THEY DID!WHAT WOULD THE COMPANY STAND TOGAIN BY TELLING THEIR EMPLOYEESLIES?There is much additional material in this handout. Thecontents were of such nature as to prompt and stimulateheated and emotional discussions with all foremen as towhat they might have been told by the Company. Duringsuch discussions the Union's strength could have beenvaunted as an answer to the query, "How much longercan we letGARCOdiscriminate against our members?"The wearing of union buttons is a demonstration ofstrength.Considering all the facts and circumstances and aftermy observation of both Walker and Rabon on the witnessstand, I just cannot be persuaded that Walker took it uponhimself to confide in Rabon and made the alleged remarkin the words or substantially the words quoted. Con-sequently, subdivision (c) of part 7 of the complaint alsoshould be dismissed.5.The alleged remark that, "the Company would closethe plant beforegrantingthe Union dues checkoff'This remark also was attributed to Walker and the wit-ness who so testified again was Rabon, the same one whohad testified before. According to Rabon, in late Sep-tember 1966,during a conversation in which he andWalker were discussing the Union, Walker asked him,"What's wrong? ... The union people don't trust youpeople to pay yourunion dues?" and concluded with theremark that, "(I)n his opinion Mr. Heinsohn [he is thegeneralmanager and completely in charge of theGARCO Division] would close the plant down before he 402DECISIONSOF NATIONALLABOR RELATIONS BOARDwould ever give the union checkoff or have anybody tellhim how to run the plant or what to do."Inasmuch as I have discredited Rabon and creditedWalker with respect to the alleged threat against an em-ployee who had been wearing a large union badge, con-sistency would suggest but not require that I do the sameforthwith with respect to this alleged remark.Walkerspecifically denied ever saying anything to Rabon aboutthe plant closing.While Rabon's testimony is specificenough,purporting to be an actual quotation of a remarkallegedly made by Walker,we are told by Rabon that hedoes not remember how the subject came up, that theyhad been discussing the Union,and something came upabout checkoff.Consequently,even if the remark hadbeen made,it is not possible for me to conclude thatWalker had threatened or even suggested that the plantwould be closed.The actual words quoted by Rabon arethatWalker was expressing"his opinion."Even thoughWalker was a most insignificant supervisor(supervisingonly 8 employees in this plant of over 600), if what he hadsaid actually had been a threat,not a mere opinion ex-pressed in a discussion the entire contents of which we donot know,then a finding of violation would be indicated.Star ExpansionIndustries Corporation,164 NLRB 563,fn.6.But,considering that this alleged remark is thetestimony of Rabon,whom I do not regard as a reliablewitness, I am unable to conclude that it was made -whether as an actual threat or as a mere opinion inducedby questions or arguments addressed to Walker. There isstillanother factor which should not be overlooked. Inlate September or the first week of October 1966, theUnion had distributed a handbill entitled, "LET'S TALKABOUT UNION SECURITY."In this handbill therewas an extensive discussion about checkoff.Whatevermight have prompted Walker to express the opinionwhich he did express - if he did express such an opinion,which he denies - might have been remarks by Rabon andpossibly other employees during a discussion inspired bythe handbill,which remarks could have solicited andreceived this opinion from a supervisor so minor as tomake him,for all practical purposes,just "one of theboys."Consequently, I cannot conclude that Respondent atany time threatened to close its plant before it would givethe Union a dues checkoff in its contract.Accordingly,subdivision(d) of part 7 of the complaint also should bedismissed.6.Thealleged wrongful discharge of Wesley Griggs inviolation of Section 8(a)(3)Respondent's attorney says of the discharge of WesleyGriggs, "The whole of the Griggs incident is unfortu-nate." I am fully in agreement with him in this respect. Itismy belief that if Supervisor St. Laurent had not actedas precipitously as he did, Griggs never would have beendischarged. This however is not theissue.The issue is,was Griggs discharged because of his union activity or forthe purpose of discouraging membership in the Union?Upon all the evidence I hold that this was not so.Griggs had suffered an injury to his arm during thecourse of his employment which injury resulted in a 90percent loss of use. The Company obtained for him thebestmedical attention and sought, quite diligently, torehabilitate him. He was given some sort of work as soonas he was able to do it and was moved gradually to theposition at which he was working at the time of hisdischarge.His job was called "creeling." This requiredhim to watch the bobbins as they were being unwound forfeeding into a loom and, when a bobbin was almost runout, he had to pull it off, replace it with a new bobbin, tiea knot from the new bobbin to the yarn which had beencoming from the old bobbin, and wind it back onto thenew bobbin so that there would be a continuous feedingof yarn to the loom. This knotting operation, if notproperly done, could cause difficulties in the weavingbecause the knot could be too big, it could have endswhich were too long, or it could be so loose that it wouldcome apart. There is much testimony as to whether or notGriggs did this work satisfactorily. On the basis of all thetestimony I would conclude that, taking into considera-tion his physical disability, he did more than a fair job andthat his work actually was satisfactory. The quality of hiswork is, however, not the determinative factor onwhether he was or was not discharged in violation of theAct. I say this because of my finding of fact as to whatwas the actual reason for the discharge.Additional factors intended as background for thedischarge are Walker's alleged remark to Rabon aboutGriggs and the union button, and Walker's alleged remarkto Griggs, "Boy, it looks like they have got you in thisthing too." I have rejected the testimony that Walkermade the first remark to Rabon and I reject, as well, thetestimony by Griggs that Walker had made the second re-mark to him. I have indicated above my belief thatWalker is a witness to be credited. He specifically deniedhaving made such a remark. Griggs placed the time asabout the middle of September. It seems to memost un-likely that there should have been such an interest in anddisparagement of organizing activity months after theUnion had been certified. While I point to this as an ele-ment for consideration, my primary basis for finding thatWalker did not make the second remark is that I credithim and do not credit Griggs.The supervisor who was directly concerned with thisdischarge was Fred St. Laurent. Respondent admits thatitwas aware that Griggs was a member of the Union andthat he openly wore the big 4-inch union badge. St. Lau-rent denies, however, that the discharge was related inany way to Griggs'unionactivities.St. Laurent maintained a practice regularly to visit withthe employees. During the course of these visits hediscussed the work with them. It is entirely probable, astestified, that Griggs' work became a subject of discus-sions with both Griggs and Rabon as well as with otheremployees. During one of these conversations, accordingto Rabon, wherein Rabon seeks to make it appear that St.Laurent was looking for a reason to discharge Griggs, hetestified, "I asked him [St. Laurent] if he couldn't getWesley [Griggs] another job or something that was moresuitable for him." Rabon continued that St. Laurent re-marked that "Wesley was fair with figures .... `prettygood with figures,"' and also said, "I have been trying towork on him for a job in the lab or something he can dothat won't be holding anybody back." Certainly this doesnot demonstrate that St. Laurent was intent on discharg-ing Griggs. On the contrary, if anything, it indicates thathe was trying to solve what in his opinion might havebeen a performance problem by considering Griggs fortransfer to another job which he might perform moresatisfactorily.In any event there came a time when Griggs wasdischarged. (The time of the discharge is placed as having RAYBESTOS-MANHATTAN, INC.come within 3 days after Griggs had made a motion at aunion meeting that the employees go out on strike. Thereis no evidence that the Respondent became informed ofthis fact before the Union passed out a handbill sayingso.)It is alleged that Griggs was discharged on November21 about 2 o'clock in the afternoon. His testimony is:.Mr. St. Laurent called me from my job and wewalked off about 40 feet, and he told me, he said,"Wesley," he said, "I have had some complaintsabout your work"; he said, "I guess you know aboutit," and I said, "No, I don't other than the problem Ihave always had with tieing a knot."And he said, "Well, I tell you," he said, "You willdo it right."And I just told Mr. St. Laurent, I said, "Fred, sayswho; how are you going to make anyone do whatthey can't do, I always do the best I can."He said, "Well, you go home, you just go homeand I will let you know whether to come back or not.I saw that he was mad, and so I just turned aroundand walked straight out; I didn't punch out; I justwalked straight out and I talked to Mr. Willis fiveminutes later.This was the end of the conversation according toGriggs. His testimony continued to the effect that, on thefollowing day when he reported for work, he did not findhis card and eventually spoke to St. Laurent who told himthatMessrs. Sullivan and Oliver were discussing his caseand that they would let him know later when he would bepermitted to go back to work. He was told to call onFriday, the 25th, and, after calling St. Laurent on thatday, was told that Sullivan wanted to talk to him. Griggssays he saw Sullivan on that day and that Sullivan toldhim that he would let him know in a day or two what theCompany's decision would be. He next called Sullivan onMonday, November 28, and asked him whether theCompany was going to let him return to work but Sullivansaid, "I thought you knew you were fired when you leftlastMonday." Griggs appears to have gone through theCompany's established grievance procedure. He testifiedthat during one of the conversations with Oliver, the plantmanager, Oliver had told him that if he "had `played ball'with them, [he] wouldn't have had the problem [he]had."Thus, it would appear from Griggs' testimony, that hewas under the impression that he merely had been laid offor suspended on Monday the 21st, and that at some latertime this suspension was converted to a discharge, eventhough he quoted Sullivan as having told him,"I thoughtyou knew you were fired when you left last Monday."(TheMonday to which reference was made wasNovember 21.)St.Laurent's version of the events is somewhat dif-ferent.There are, however, sufficient similarities whichenable me, after my observation of both Griggs and St.Laurent and my consideration of the testimony of simul-taneous events and of what transpired during thegrievance procedures, to come to the conclusion which Ishall state later as a finding of fact. This is the versiongiven by St. Laurent:Well, after these weavers complained about his403quality work, I stopped Mr. Griggs on the job andhad a conversation concerning the quality and quan-tity of work and explained that these people werecomplaining about his work and before I could sayanything else, Mr. Griggs looked at me straight in theeye and said, "Who's going to make me do it?" andthis disrespect of me and disrespectful - no courtesyhere - before I could say anything he started to turnaway and walk away and said, "Is that all you wantme for?"*And, I am not used to being-I've never had asituation of an employee being that disrespectful tome and in return I told Mr. Griggs to leave the joband I would let him know when he could return towork.St.Laurentagreesthat this occurredin themiddle of aworking shifton the21st of November- the same day as-serted by Griggs.He continued:After I told him to leave the department for moreor less insubordination, he turned around and left thedepartment, left the job.The following morning, like I say, the first shift isfrom7 to 3:30 and I report in at 8:30 in the morningto 5:00. When I got there at 8:30,Mr. Griggs was inmy office and before I could say anything when Iwalked in,he said, "When can I start drawing myunemployment money?" and again,Imean I said,"Mr. Griggs you were sent out for disciplinary ac-tion." And I said, "Nobody has released you or firedyou and I told you you would be notified when youcould return to work."Following this, St. Laurent testified that Griggs wentthrough the plant-established grievance procedure.It is important to' note that the direct examination wasconcluded with this testimony to the effect that Griggshad proceeded through all the steps of the grievanceprocedure on up to Mr. Heinsohn, the plant manager, butnowhere did St. Laurent specifically say that Griggs hadbeen discharged.More, however, is brought out in thecross-examination.Here he specifically denied that hehad told Griggs he was being discharged at the time thathe sent him home. He admitted that he thought that thereply given him by Griggs "was a very serious act of in-subordination......He said he "had never had this typeof insubordination - this insubordination to me. I havebeen employed there for two-and-a-half years." Also,during the cross-examination,there was a good deal oftestimony about the alleged poor work that Griggs hadbeen doing,but I believe it has been established quiteclearly that, regardless of how far from perfect Griggs'work might have been, it was satisfactory. After St. Lau-rent was asked when he decided upon the discharge hetestified,insubstance, that although he had notdischarged him at the time of the alleged insubordination,he decided at about that time or soon thereafter that hewould recommend that Griggs be discharged and he madethis recommendation during his discussions of the allegedinsubordination with his own supervisor - Oliver, theplantmanager, and Sullivan, the personnel director. It336-845 0 - 70 - 27 404DECISIONSOF NATIONALLABOR RELATIONS BOARDwas following or during these discussions,according tohis testimony,that the decision to discharge was madeand Griggs was notified to that effect.Itwas brought outas well,that despite the fact that Griggs' testimony andSt.Laurent's testimony both are to the effect that therewas no actual discharge on the21st ofNovember and thatGriggs merely had been sent home on that day followingthe exchange between him and St.Laurent,Griggs in-terpreted the action on that day as a discharge and re-peatedly asked about when he could start drawing hisunemployment compensation. 'It is abundantly clear, from both the testimony ofGriggs and that of St. Laurent,that whatever words mighthave been usedby bothof them during the exchange onNovember 21, St. Laurent was extremely angered bywhat he thought was insubordination- "mad," to useGriggs' descriptive term.There was testimony by other officials of the Companywith respect to the discharge.Sullivan,whom I regard asa reliable witness, testified about an incident following ameeting on November 22 of a committee which is af-filiatedwith the South Carolina Industrial Commission."[A]t thismeeting was the Commissioner who had heardMr. Griggs'case and after it was all over,he stopped mein the corridor and he said,'Iunderstand thatyou firedGriggs,'And Isaid, `We have?' and he said, `Yes,his at-torney called me this morning and said he had gotten intouch with him,'thatwe had firedhim ...." (Emphasissupplied.Thisremark by the Compensation Commis-sioner contributes to my conviction that Griggs wasunder the impression that St. Laurent had discharged himon the spot.)Sullivan also testified to a remarkby Griggsduring one of the grievance meetings- "In Mr. Griggs'own words he told me that he did not mean that the wayitwas said.He said, `you know ten people can read theBible and you get ten different versions.... [Griggs wasreferring to] [w] hat he had said to Mr.St. Laurent, `Whois going to make me?"'Oliver's testimony was concerned with the varioussteps of the grievance procedure to which Griggs resortedand is generally to the effect that the matter of thedischarge had been given consideration at all levels. Thedecision to discharge was based primarily on St. Lau-rent's report that Griggs had been insubordinate. Oliverdenied that there had been any remark to Griggs about"playing ball."Ibelieve that there is a large measure of truth coupledwith a good deal of inaccuracy in the testimony givenboth byGriggs andby St.Laurent.I believe that St. Lau-rent's testimony,to some extent,glosses over the factsand that hetried topresent a picture of a supervisor whohad not lost his temper,had given calm consideration tocertain conduct of an employee working under him, and,after such calm consideration, had concluded that hewould recommend that the employee be discharged. Hav-ing made this recommendation,he was backed up by hissuperiors. However,that in my opinion is not what hap-pened.It is my belief that,although Griggs testified towords having been uttered which did not constitute adischarge,he understood and interpreted those words tomean that he had been discharged.It is also my beliefthat,regardless of whether Griggs merely askedSt.Lau-rent how anyone could make anyone do what he couldnot do or whether he impudently said, "Who's going tomake me do it?" St. Laurent understood him to have saidthe latter,became angered by what he regarded asoutright insubordination,lost his temper, and peremptori-ly discharged Griggs whenhethought Griggs had said,"Who's going to make me do it?" Believing that Griggsunderstood that he had been discharged,Ibelieve alsothat he did go to St.Laurent's office the following morn-ing and ask when he would be able to draw his unemploy-ment pay. I believe as well that he complained to Willisthat he had been discharged and that this complaint hadbeen relayed to the Compensation Commissioner. Towhat does all this add up? It adds up simply to the factthat St.Laurent,whether correctly or incorrectly, cameto the conclusion that Griggs had been insubordinate andhad disrespectfully made the remark as to who was goingto make him do better work.In a fit of temper St. Laurentthen and there peremptorily discharged Griggs.This discharge had nothing at all to do with Griggs'union activities.Iam firmly of the opinion thatRespondent's higher officials bore Griggs no ill will and,in fact,sincerely sought to rehabilitate him. I am alsofirmly of the opinion(irrelevant as it may be)that, whilethey found it necessary in the performance of theiradministrative functions to support their intermediatesupervisor,St.Laurent,if they themselves had beenconfronted with the situation they would not have dis-charged Griggs. Although,according to my reconstruc-tion of the events,it ismy belief that the dischargeoccurred during the first argument between Griggs andSt.Laurent, whether it occurred then or at a later timeupon St.Laurent's recommendation,the ultimate resultisnot affected.Under either time version,the basic orreal reason for the discharge was St.Laurent's resent-ment of what he regarded-correctly or incorrectly-asinsubordination.Consequently, part 8 of the complaint should bedismissed in its entirety.7.The alleged unilateral wage increases to employeesThis is the first of the three elements which are thebasis for those portions of the complaint alleging a viola-tion of Section 8(a)(5) of the Act.Employee Charles Rabon,the same employee who hadtestified to other matters involved in the proceeding,testified that he had applied to Supervisor St. Laurent fora raise but that St.Laurent had told him, "that he couldn'tget me a raise, and he explained that the union had theraise blocked;and so I asked him, `What about a promo-tion'because I was classed as a tape weaver, I un-derstood,and when,that'swhen something came up,that'swhen I said he did mention class but I couldn't sayif it was third class or fourth class,or what class it is. Iwouldn't know."The result of all this was that Rabon waspaid fifteen cents more an hour.Following the conclusion of Rabon's testimony a stipu-lation was entered into between the General Counsel andthe attorney for the Respondent:.that on or about October 15th, a Mr. JohnFleming was reclassified from porter laborer tomachine operator to operate the W-3 waste machineand that reclassification did result in an increase inpay. I will stipulate that on or about November 18tha Mr. Charles Rabon was promoted from fourth classweaver to third class weaver which did result in anincrease in pay and that to the best of my knowledgeof this information was not in advance conveyed tothe union.These are the only employees who can be involved inthis allegation of the complaint. (While Akerman Gerald RAYBESTOS-MANHATTAN, INC.also had testified,in a general and conclusory manner,that he had received a raise in late September,there is noevidence as to what sort of a raise it was or that it was uni-lateral.)Following their promotions to higher rated jobs,Fleming and Rabon did receive higher wages and theUnion was not notified of this. Rabon's testimony itselfdiscloses that the Respondent was well aware of the factthat it could not give him a wage increase without theagreement of the Union,and that it would not do so. TheGeneral Counsel does not claim and there is no evidencein the record on the basis of which any conclusion may bemade that these reclassifications or promotions weredevious devices to which the Company resorted for thepurpose of avoiding its obligation to bargain in good faithwith the Union about all changes in working conditions orto undermine the Union in any way. There is nothing inthe record as to what the Employer's prior practice hadbeen with respect to promotions and reclassifications butitdoes appear that the personnel structure was such as tomake promotions and reclassifications possible. The unitinvolved comprised more than 600 employees.Contractnegotiations were pending at the time,but no contract hadbeen agreed upon between the parties.The evidence is not such as to justify a conclusion thatthese two or three employees were given unilateral wageincreases in violation of the Employer's obligation to bar-gain with the Union as required by Section 8(a)(5) of theAct. The evidence is equally consistent with a conclusionthat the Employer,in accordance with the regular mannerin which its affairs had been conducted in the absence ofa contract with the Union, changed the classifications ofthese employees or promoted them to higher grades, andthat it was because of these changes or promotions thatthese employees received higher wages.No issue has been raised as to whether there was anestablished practice governing promotions and reclassifi-cations and there is no contention that Respondent didnot have such a practice or that these changes were notmade in accordance with that practice.The record, infact,shows that there were different job classificationsand different grades within job classifications.That beingthe case,the promotion or reclassification of two or threeisolated employees from one existing job or job classifica-tion or job rate to another existing job or job classificationor job rate is not a change in working conditions withrespect to which the Employer is required by Section8(a)(5) of the Act to negotiate with the Union in theabsence of an existing contract and some specific provi-sion in that contract addressed to that contingency.Consequently,subdivision(a) of part 15 of the com-plaint also should be dismissed.8.The alleged unilateral changes in the wage structureof employeesThe General Counsel embarked upon his proof of thisallegation by proposing a stipulation, "[T]haton or aboutAugust 20th,employee Edna Murray was changed frompiece rate to hourly rate and this change was notdiscussedwith the union." Respondent'sattorneydeclined to enter into that stipulation but stated that to thebest of his information, "[T]his lady, Miss Edna Murray,was a beamer who is encompassed within the Respond-ent's answer in Paragraph 10."The General Counsel thereupon moved for judgmenton the pleadings and decision on the motion wasreserved.Paragraph 10 of the answer,upon which the General405Counsel relies for afinding of violation of Section 8(a)(5),is asfollows:10. As toParagraph15(b) of the Complaint,insuf-ficientinformation is setforth in the Complaint to ap-propriatelyplead,however,Respondent alleges thaton one occasion,with respectto a small number ofemployees,in accordance with determinations madelong prior thereto and prior tothe Unionachievingrepresentational status, and at a timeshortly afterUnion representation commenced Respondent, inad-vertentlyneglecting to give advance notice to theUnion,changed the methodof pay ofapproximately7 persons in a Beamer operation from piece rates tohourlyrates, without change in total pay,and that im-mediately, uponsuchaction having been called to itsattentionby theUnion,Respondent,atdulyscheduled bargaining sessions fully apprised theUnion of itsaction and of all reasons and circum-stances leading to its action, provided the Union withallinformation requestedby it, andotherwisediscussed and treated the matter at bargaining ses-sionsto whatappearedto be the fullsatisfaction ofthe Union Negotiating Committee.While the answerdoes admit that there had been achange of compensationfroma piece rate to an hourlyrate for approximately seven persons in the BeamerOperation,and that this change had been madewithoutprior bargaining or consultationwith theUnion (whichfailure was claimedto havebeen inadvertent)it alleges aswell that theUnion was fullyapprised of the action, givenall the information requested,and that the matter wasdiscussed at bargaining sessions and treated in a mannerwhich "appeared to be[to] the full satisfaction of theUnion Negotiating Committee."It is important to note at the outset that this change inmethod of compensation was not that sort of conductwhich resultedina fait accompliso as to makeit subjectto the reasoninginLanglade Veneer Products Corpora-tion,118 NLRB985, 988;CentralIllinoisPublic ServiceCompany,139 NLRB 1407, 1417; andTown & CountryManufacturing Company, Inc.,136 NLRB 1022, 1031.Iconsiderfirstthemotion for judgment on thepleadings. Such a motion requires, of course,that allstatements alleged in the pleading must be deemed to be,and must be accepted as, true, and further thatevery fairintendment must be given to the pleading assailed. Para-graph 10 does admit that seven employees in the BeamerOperation had been changed from piece ratesto hourlyrates shortly afterunion representation commenced andwithout the Union having been given prior notice of thechange.Although italleges that the failure to give priornotice was inadvertent and the change in method of pay-ment did not result in change in total pay, therewould stillbe a violation of Section 8(a)(5) because Section 8(a)(5),which must be read together with Section 9(a), requiresthat an employer bargain with the representatives of hisemployees,"in respect to ratesof pay,wages, hours ofemployment,or other conditions of employment ..."No provisoor provision is made to relieve an employerfrom such a failure to bargain even though the failure maybe inadvertent and even though no change in "total pay"may result.Consequently,without more, there would ap-pear to be a technical violationof Section 8(a)(5). How-ever, paragraph 10 of the answer alleges as well that, "im-mediately, upon such action having been called to its at-tention by the Union,Respondent,at duly scheduled-bar-gaining sessionsfully apprised the Unionof its action and 406DECISIONS OF NATIONALof all reasons and circumstances leading to its action, pro-vided the Union with all information requested by it, andotherwise discussed and treated the matter at bargainingsessions to what appeared to be the full satisfaction of theUnion Negotiating Committee."This additional materialinparagraph 10 of the answer is an assertion that,although there was an initial failure to bargain collectivelywith the Union,this initial failure was cured promptlyupon demand of the Union and that further,following theUnion's demand,the Employer did engage in collectivebargaining with it at duly scheduled bargaining sessionsconcerning the change,and that there was agreementupon a change.Thus,whatever admission may be con-tained in paragraph 10 to the effect that there was a uni-lateral change from piece rates to hourly rates on theBeamer Operation,this change later became the subjectof collective bargaining,and whatever disagreementmight have existed prior to such collective bargaining wassettled amicably in the course of collective bargaining.Thatbeing the case and with nothing more(and there isnothing more)in support of the allegation in the com-plaint,the motion for judgment on the pleadings must bedenied.The Respondent presented testimony in addition to andin support of the allegations made in its answer.Joseph J.Sullivan,itspersonnel manager,testified that during thecourse of the bargaining sessions the question arose withrespect to the change in beamer rates from piecework tohourly work.His testimony continued.The beamer had been on an incentive basis eversince we started beaming yarn and it had been underconsideration and advisement for many months toput it into an area of an hourly rated situation, morefor the sake of quality control than anything else. Weworked out an equitable set of rates based upon clas-sification and job and we made it effective back inAugust and the union raised the question as to whyitwas done prior to our sitting down and consideringitwith them.We told them that this was an error andwe agreed to furnish them with a set of the rates byclassification,by job,which we did at some sub-sequent meeting and the question was raised relativeto a Mrs. Murray and a Mr. Wonzo Welch's earningsand it wasfinallydetermined that they were nowmaking more money than they were on the incentivebasis now that they were on the hourly rate.Later,in response to my question,Sullivan stated thatthiswas the only situation or occasion when there wassuch or a similar change in working conditions.Thus,the facts set forth in paragraph 10 of the answerto the effect that the prior unilateral change in workingconditions had become the subject of collective bargain-ing at regular negotiating sessions and that the con-troversy,if any existed,had been settled are supported bySullivan's sworn testimony.This testimony stands un-rebutted on the record. It is the established policy of theNational Labor Relations Board that settlements be en-couraged.Settlements between unions and managementmake for good labor relations, the goal of all our work. Tothe extent that there initially was a technical violation ofSection 8(a)(5) of the Act the controversy which ensuedtherefrom has been settled.The Unionseems to be fullysatisfiedwith that settlement. It is my consideredjudgment that there is no necessity for any remedial ac-tion and that an order is not necessary for the purpose ofeffectuating the policiesof the Act.LABOR RELATIONS BOARDFor thisreason,subdivision(b) of paragraph 15 of thecomplaintalso shouldbe dismissed.9.The alleged "fixed and adamant attitude againstgrantingdues checkoff"This is the last of the elements upon which the GeneralCounsel relies for praying that an order be entered hereinholding that the Respondent violated Section 8(a)(5) ofthe Act.It has been stipulated "that all bargaining other than thebargaining with respect to dues checkoff was done ingood faith."Apart from the alleged violation of Section 8(a)(1) tothe effect that the minor supervisor, Thomas Walker, hadexpressedan opinionthat the Company would close theplant before granting the Union dues checkoff, all thetestimony proffered in support of the charge that thisrefusal to grant checkoff was a violation of the Respond-ent's obligation to bargain in good faith with the Unionis to be found in that given by the Union's chief negotia-tor,Willis. His entire testimony was based on notes madeby him of the meetings. He, himself, impeached thesenotes in a voluntary remark in another connection, "Idon't keep very good minutes I'm afraid sometimes." Asa consequence, not only is the correctness of the notesput into question, but also that of the testimony. As wassaid in Ladd,Some Observations On Credibility: Im-peachment Of Witnesses, 52Cornell L.Q. 239, 243(Winter, 1967):The courts are careful in their supervision of the useof notes or memoranda by a witness in answeringquestions put to him. If the witness is too dependentupon notes, it may indicate that he is reporting whatthe writing says rather than expressing his presentmemory of a past event.Willis testified concerning 13 negotiating meetings. Ex-cept for the first and second, he was able to testify as towhat had transpired at the 11 remaining meetings onlyafter referring to his notes for the purpose of refreshinghis recollection.The following is the substance of his testimony con-cerning checkoff. At the second meeting the observationwas made that the Company's counterproposal did notcontain a checkoff clause. Attorney Smith, for the Com-pany, is quoted as having stated that the Company wasopposed to checkoff because the Union performed a ser-vice and, if it continued to perform that service satisfac-torily, it would have no problem collecting its dues. It wasnot the business of the Company to collect the uniondues. He testified that, in response to the Union's argu-ment that the Company's other plants had contractsproviding for checkoff and this plant made numerousdeductions from wages for various purposes, Smith saidthat the Company was not concerned with what may bethe practice at other plants and, while admitting thatGARCO did make numerous deductions from the wagesof its employees, said it was opposed to checkoff and thatthe Union could collect its own dues in compensation forthe service which it performed. Willis testified as to thethird meeting, August 31, 1966, only that there had beena discussion of checkoff. The Union again brought up thematter of checkoff at the fifth meeting, September 26.The Companystated its opposition and suggested thatother matters be taken up for negotiation. This was coun-tered with a repetition of the argument that the Com-pany's other plants did have checkoff and that the em- RAYBESTOS-MANHATTAN, INC.407ployees at GARCO deserved the same. To this, it isclaimed, Smith replied only that the Union had the Com-pany's position which was that it was opposed to checkoffand that valuable time should not be wasted talking aboutit.The Company was reminded, during the sixth meeting,October 5, that it had a machine system for making outcompany checks, and was asked whether checkoff ofunion dues would result in additional expense, but it didnot answer. Willis' notes for the October 14 meeting wereonly to the effect that the Company "was firm in theirdenial to grant a checkoff and again refused to talk aboutit" Another union negotiator, Victor Canzano, attendedthe union meeting, November 3. He brought up thequestion of checkoff and accused the Company of tryingto destroy the Union by remaining adamant in its refusalto grant checkoff There was quite a heated discussion ofcheckoff on that day The fact that there was checkoff inother company plants again was brought up, but Smithanswered that the employees at GARCO would betreated as well as others. He rationalized his position byhanding the union negotiators a poem which, it laterdeveloped off the record, was really a dissertation to theeffect that a practice may be started by one person, fol-lowed blindly by ever so many other persons, and, finallyaftermany years and continued blind following, theoriginal reason for it is forgotten. (I regret that I shouldhave to refer to this off-the-record information as to thecontents of the poem and it is entirely possible that myrecollection of its contents may not be too accurate It isnot of any importance in any event ) Willis testified that,at the 10th meeting. November 10, the Company had of-fered a package of monetary benefits There was an ex-tended discussion linking this with checkoff. The Com-pany regarded it as a very favorable package and urgedthe Union to submit it to the employees expressing itscertainty that they would accept it without checkoff andthe Union took the attitude that, if the Company agreedto checkoff, it would submit the package to the em-ployees. They were not able to agreeAt the 11th meeting, November 17. according to Wi -lis, there was an effort to discuss the checkoff clause butthe C ompany said it would prefer to discuss the arbitra-tion clauseWhen Canzano, the other union representa-tive, stated his willingness to discuss that clause butwanted to deal with checkoff first. Attorney Smith an-swered, "You have our position on checkoff. The Com-pany does not and will not collect dues " Although Willistestified that at the January 19, 1967, meeting, Represen-tative Canzano made two or three alternate suggestionsfor dues collection with the assistance of the Company.he was unable to tell us what these suggestions were Headded, however, that Canzano had offered to pay the en-tire cost of the checkoff if the Company claimed it wastoo expensive. It refused to agree to Canzano's alterna-tive propositions, and Canzano charged that if that wasthe C ompany's position it was obvious it had no intentionto grant checkoff and the only reason it could have forthat would be to destroy the UnionWillis then told of a remark to Attorney Smith that theUnion would appreciate receiving at the next meeting"some language on a checkoff' but that Smith's reply tothiswas, "I'm sure you would. Mr Willis " This couldhave been sarcasm or jest but, whatever it was, it was thesort of banter one may expect at bargaining sessions ex-tending over a long period of time. At the next meeting,January 20. 1967, a union negotiator expressed his ina-bility to understand why the Company had requested aclause on "Employees Cooperation " This prompted At-torney Smith to say that if the Union withdrew its requestfordues checkoff the Company would be glad towithdraw its request for the employees cooperationclauseThe last meeting, March 15, 1967, was attendedby another union representative, Benet. who made vari-ous arguments in support of the checkoff request but At-torney Smith replied only with the suggestion that theUnion and the Company ought to "get married and liveawhile together" and that, at a later time or at some latercontract negotiations, the Company would be "moreprone to giving a checkoff." The Company was again re-minded that it did make numerous deductions from em-ployees' wages but this was answered with a remark tothe effect that it regretted thisMr Willis' testimony about the various negotiations orefforts to negotiate at the meetings mentioned was fol-lowed by some general testimony to the effect that theCompany never had approached the dues checkoffnegotiations to the extent of submitting any proposal oralternative proposal for checkoff except that it had saidthat the Union would have "freedom to collect the duesanyway" it saw fit but it would not grant checkoff Inresponse to an effort to get him to testify that the Com-pany might have made an assertion to the negotiators thatits employees were not interested in dues checkoff, thewitness answered only, "i'ossibly" This was fol-lowed by his disclaimer of knowledge as to who mi-hthave made that or such a remark. but he asserted that heknew it had been made by a company official The con-tinued testimony suggests that he made this inferencebecause of the Company's prior suggestion that theUnion submit its package proposal to the employeeswithout a checkoff provision upon its belief or assurancethat the employees would accept the package. He con-cluded his testimony with the remark that he had coun-tered this position of the Company by pointing out thatthe Union had over 50 percent of the employees signedup on checkoff cards, but no company official ever askedto examine or to see themThere was no cross-examination of Willis.The (eneral Counsel also offered and there wasreceived in evidence a company bulletin, datedNovember 11. 1966 This bulletin informed the em-ployees that substantial wage benefits were available tothem, but that they were not getting them because of theUnion's refusal to accept them unless the Companyagreed to a checkoff of union dues. It gave as its reasonfor refusing to agree to a checkoff provision that it con-sidered it unnecessary for it to collect union dues out ofmoney which was rightfully the employees' money "withor without a union " It urged them to think carefully be-fore signing any checkoff authorization repeating. "Thismoney is rightfully yours whether you pay or do not paddues to a union " It continued that it had bargained ingood faith with the Union and intimated, somewhat inar-ticulately, that if a breakdown of negotiations resultedsuch a breakdown would be because of the inability of theCompany and the Union to agree with respect tocheckoffThere were additional arguments that theUnion had shown its true colors, that what the Unionwanted was for the Company to collect the dues for itand, to set this, it was sacrificing the right of the em-ployees to receive the benefits which the C ompany wasprepared to give and which were rightly theirs, that it didnot believe it was under any obligation to collect dues onbehalf of the Union, and that the Union ought to assumethis obligation itself This bulletin to the employees ap-pears on the surface, to be extremely argumentative - al- 408DECISIONSOF NATIONALLABOR RELATIONS BOARDmost a bypass of the designated bargaining agent Itbecomes otherwise,however, when we perceive that itwas the Company'sanswer to handbills issued by theLnion In one, calling a meeting for November 10, following a reference to a rumor about an offer of a raise inexchangefor the checkoffdemand,the Union chargedthat-THE STAI LING TACTICS OF (,ARCOHAVE1iR000rHT OUR NEGOTIATIONS TO ADEADLOCKPrior to the issuance of the company bulletin and theunion handbill lust quoted, the Union had issued anotherhandbill calling a meeting forOctober 6inwhich it en-gaged in an extended discussion of the checkoff problemIt advised the employees that it had to have checkoff inorder to have the moneyto pay foran arbitrationproceeding should such a proceeding become necessary.The Respondent's version of the negotiating sessionsis found in testimony given by Joseph.1Sullivan, its personnel manager, and Marion WOliver,its plant manager.This is supplemented by the actual proposals and otherwritten communications exchanged during the course ofthe negotiations and also by exhibits which include bul-letins and notices or handbills issued bothby the Com-pany and the UnionSullivan's testimony as to the dates of meetings doesnot always coincide with that given by Willis but this is ofno importance.He is broughtquicklythrough themeetings ofJuly 27, August I7, and 31, andSeptember12At the September 26 meeting,according to him, aunion representative had reminded the ( ompany thattherewas no agreement with respect to grievanceprocedure,arbitration,and checkoff,to which Respond-ent's attorney replied that there were more importantthings to be gotten out of the way Following this, otherparts of the contract were discussed Other than thisreference, according to him, there had been no discussionof checkoffat this meetingSullivan testified that at the October 5 meeting, as hadbeen testifiedby Willis,Union RepresentativeCanzanobrought up the matter of dues checkoff and remarked thatthe Company collected or checked off numerous itemsfrom employees'wages According to him,however, At-torney Smith had not said that the Union had its positionon checkoff and that theCompany wasopposed to it butmerely had said that he would discuss dues checkoff indue time but that this was not the time to get into thematter.He added that there never was a flat refusal toconsider duescheckoffHis versionof AttorneySmith'sattitude towarddues checkoffat the October 24 meetingwas that Smith told the union negotiators that the Com-pany had it under consideration at that time He nexttestified about the meeting of November10The Unioninformed the Company that it would acceptthe Com-pany's entire economic package provided that the union-security provision was included Attorney Smith repliedthat if "union security" meant "checkoff."the Com-pany's position was that it would not agreeto checkoff atthat particular time According to Sullivan,the Union atthismeeting supported its demand for union security byarguing that the expenses which it had incurred andwould have to incur in Charleston required that it havecheckoffto assure union securityHe agreed that there had been an effort to discusscheckoffattheNovember 17 meeting but, that inresponse to this. Attorney Smith had restated his positionthat more important thin, s had to be gotten out of the waybefore they got to it During the course of this discussion,Union Representative Canzano again brought up the ar-gument that the Company's other plants had checkoff butthe only position taken by the Company's representativesat this time was that checkoff would be considered atsome later date. (This is different from Willis' testimonythat Canzano had been told, in response to his effort todiscuss checkoff before discussing a proposed arbitrationclause, that the Union had the Company's position oncheckoft which was that it does not and will not deductdues. It does not seem likely to me that sophisticatedrepresentatives of a company which has many plants, insome of which there is checkoff, would argue that it doesnot check off dues ) Sullivan's version of the January 10meeting is that the Union said it had proposed a contractwhich it was willing to sign and the Company's attorneysaid that it had proposed a contract which it was willingto sign but the Union's position was that the Company'sproposed contract did not contain a provision for duescheckoff The result of this exchange was that each partytold the other that it was not ready to sign a contract atthat timeAlthoughWillis had testified that at the January 20.1967, meeting, a bartering or exchange proposition wasmade with respect to the Company's proposal for "Em-ployees' Cooperation" and the Union's proposal for duescheckoff, Sullivan found no reference to any discussionof dues checkoff in his notes of that meeting.At the meeting of February 3, the Union presented anew proposed contract but the parties were in disagree-ment on numerous items Dues checkoff was one. Fol-lowing this meeting of February 3. the Union com-menced its February 7 strike which continued untilFebruary 16, at which time another meeting was heldSullivan testified that there was no reference to duescheckoff at that meeting His testimony is the same withrespect to the meeting of March 9.At the next and last meeting, March 15. dues checkoffwas discussed. According to Sullivan. Attorney Smithtold the t nion, "to show us the reasonableness of thisunion throu, h experience, let's live together for awhileand then these demands would probably be conceded to "He continued that Smith had commented on the fact thatWillis had moved to Charleston and he could collect thedues. "The way you did it was a matter of election so faras you were concerned You could do it in the plant, out-side the plant as long as it did not interfere with produc-tion " Other than this, the witness was unable to recallany discussion of checkoff at this meetingMarion Oliver, the plant manager, testified also withrespect to dues checkoff His testimony is generally to theeffect that the position of the union negotiators had beenthat they had to have checkoff in order for the Union tosurvive and that the Company was well aware of thisThis,he said, was the Union's constant positionthroughout the negotiations On the other hand, the Com-pany's position was that it was the Union's responsibilityto collect its dues and that, at some time when they hadshown that they could live with the Company in a"satisfactory marriage" and what they could do for theCompany, the Company would consider giving them thecheckoff He said that the Company at all times told theunion negotiators that it had the checkoff under con-sideration and that the Company never failed to give thecheckoff problem consideration, nor did it ever fail todiscuss it at the insistence of anybody present at thenegotiating table It was so discussed but the parties hadnot arrived at any agreement. The Company being alwayswilling to give the matter consideration, the matter still is RAYBESTOS-MANHATTAN, INC.409under consideration He was asked on cross examinationwhether he had not said that if the Union would live withthe Company for a year the Company would considerdues checkoff. He denied having said this He claims hesaid that after a year's experience with the Union theCompany would be in a better position to see how theywere going to get along and to see what the Union coulddo for the Company and what the Company could do forthe Union.He did not allow himself to be maneuveredinto a position where he would be forced to admit that theCompany refused to discuss the matter of union duescheckoff for a period of 1 year.He insisted that the matterwas discussed and that theCompanyhad said that itwould be in a better position to give the matter more sen-ous consideration after a year. He, having injected thepossibility that words other than"one year had beenused,"said that sometimes a year was mentioned, some-times "a while"was mentioned,perhaps 3 months, per-haps 6 months, perhaps a year,perhaps 5 years, "but wehave an experience with each other which we don't haveat this time." He held steadfast to the position that theview of the Company had been that it was important foritand the Union to live together for a year,but he deniedthat it ever took the position that it would be a year beforethey could have further discussion concerning duescheckoff.The General Counsel made clear that he did not regardthis as the conventional surface bargaining case Hestated that the bad-faith bargaining portions of the com-plaint were concerned only with "three areas[the allegedunilateral wage increases,the alleged unilateral change inwage structure,and] ... dues checkoff,not over-all badfaith bargaining"Subsequently,he agreed that the Em-ployer'salleged"adamant attitudewith respect tocheckoff .is probably the most important issue of thethree " The main reliance for the contention that therewas bad-faith bargaining here is on the Board's decisionadopting thatof the TrialExaminerinH R. PorterCoin-pany, Inc ,153 NLRB 1370 In that case the Trial Ex-aminer,after briefly reviewing the law to the effect thatcheckoff is a mandatory subject for collective bargaining,that such bargaining may reach an impasse provided thatthere is good faith and that no party is required either toagree to a proposal made by another party or to make anyconcession.held that all of this may not be resorted to asitstrategy for the purpose of making bargaining futile orfailHe concluded that. ". . what is required is a good-faith approach to the issues between the parties with aserious intent to reach ultimate agreement on an acceptable common ground.[and that the question of whetherthere has been such a good-faith approach when there hasbeen a refusal to grant checkoff requires a decision ordetermination whether this refusal] was a mere device tofrustrate agreement on a contract .. ."Having concluded thatPorterhad maintained its posi-tion with respect to checkoff for the purpose of frustratingagreement with the union,he held that it had engaged inbad faith bargaining. In coming to that conclusion he re-lied upon many elements which do not appear in our case.Therehad been a prior bad-faith bargaining case in whichPorterhad been found in violation.I n the prior case it hadbeen held that Porter's chief negotiator had engaged intactics "designed to frustrate agreement with the Union,except on the terms he adamantly insisted upon . . "Union animus had been clearly established there.Porter'sattitude was that a union was an evil with which it wasrequired to deal and which it was required to tolerate onlyby reason of the statute.Porter intended not to permit theunion to have any greater voice in the working conditionsof its employees than that which it was "required to per-mit " Porter seized every opportunity to embarrass theunion before its employee members All these factors,which had been found against Porter in the prior case,remained unchanged in the new caseThe second basic reason for the Trial Examiner's Deci-sion againstPorterwas that Porter's chief negotiator hadstated as his reason for refusal to agree to checkoff, "thathe did not wish to give aid and comfort to the Union byassisting it in collecting dues."This remark wasmade in response to it demand by the union for one of twoalternatives to a checkoff provision - that its financialsecretary be given access to the plant with leave to con-tact the employees during nonworking hours for the pur-pose of collecting dues or that the union's stewards bepermitted to collect dues in the plant during nonworkinghours. Porter's chief negotiator'swords were,"we are notgoing to aid and comfort the International Union at thislocationIshould not help the Union collect theirdues, and this is what I am doing when I let them collectiton company property..."In our case,RespondentGARCO's Personnel Manager Sullivan testified that dur-ing the negotiations,the Union's chief negotiator,Willis,had been told that, since he "was being transferred toCharleston,he would be a permanent resident here and itwould appear . that you could collect your own duesthrough him. The way you did it was a matter of electionso far as you were concernedYou could do it in the plant,outside the plant as long is it did not interfere withproduction"(Emphasis supplied)This testimonyremains unrebutted on the record and reflects an attitudediametrically opposed to that taken by the employer inPorterNot only is it unrebutted but the Union's chiefnegotiator,Willis, confirmed that the Company did makesuch an offer. He testified that at the March 15, 1967,meeting, Attorney Smith had told them, "we would havefreedom to collect the dues anyway we seemed fit but thecompany was not going to grant checkoff "Finally, in thePortercase, the Trial Examiner referredto the fact that an argument had been made to the com-pany that its contract with unions at other plants did pro-vide for checkoff but that Porter retorted that it wasforced to give checkoff at those other plants, "by reasonof the economic strength of the union there involved, andurge[d] that the Union's remedy in this case was to calla strike rather than prosecute an unfair labor practicecharge." In our case there is no suggestion that theRespondent took such a stance. On the contrary, it wasthe Union in our case which sought to exert its economicstrength by calling a strike to secure checkoffWhile HK. Porteris authority for ruling that a refusalto agree to a dues checkoff clause in a contract to be ex-ecuted between it company and a union may, underparticularcircumstances,be regarded as a refusal to bar-gain in good faith as required by Section 8(a)(5) of theAct, it is my belief that the factsin that caseare so far dif-ferent from the facts in this case that here we may notresort toPorter.We are confronted here with nobackground of unfair labor practices on the part of theRespondent as was the situation there Although I havedismissed all the other allegations of the complaint, itshould be noted thatthese allegations against this em-ployer with over 600 employees in the unitinvolved only4 alleged threats or interferences in violation of Section8(a)(l ), I discharge and 12-day suspension alleged to bein violation of Section 8(a)(3) and (1), 2 for possibly 3) al-legedunilateralwage increases, the change from 410DECISIONS OF NATIONALpiecework to hourly rate in the Beamer Operation involv-ing 7 employees, and finally this particular charge involv-ing an alleged "fixed and adamant attitude against grant-ing dues checkoff."Under all the circumstances of this case I am con-vinced that it bears no resemblance to the situation withwhich the Trial Examiner was confronted inH. h. PorterCompany, Inc.,153 NLRB 1370. The facts do not sug--est to me that the Respondent in this case had any inten-tion whatsoever to undermine the Union or to avoid en-tering into a contract with it, utilizing as a device for thatpurpose an unwillingness to agree to the checkoff clauseSeeMcLane Company, Inc.,166 NLRB 1036, fn. 20. Onthe other hand, I am firmly convinced that, had therebeen no impasse on that clause, a contract between theparties long since would have been executed As far asthe record of this case is concerned, it would be equallyLABOR RELATIONS BOARDconsistent to find,were it necessary so to find,that thepartieswere unable to come to a mutually acceptableagreement because the Union had adopted a "fixed andadamant attitude"that it had to have checkoff in the con-tract.While, unhappily,the national labor policy has notbeen attained here through the vehicle of a duly executedcollective-bargaining a; reement between the parties, thenegative result should not be laid at the door of the Com-pany It is my opinion,after my observation of both Wil-lis,on the one hand,and the company officials, on theother, that once the matter of dues checkoff is laid on thetable and put aside, the parties quickly will be able toagree upon a collective-bargaining agreement.CONCLUSIONAND RECOMMENDED ORDERThe complaint in this proceeding should be and herebyis dismissed in all respects.